Exhibit 10.2

 

THIRD AMENDMENT TO AMENDED AND RESTATED CONTINUING

AGREEMENT FOR LETTERS OF CREDIT

 

This Third Amendment to the Amended and Restated Continuing Agreement for
Letters of Credit dated as of April 11, 2014 (this “Amendment”), is entered into
among CAMERON INTERNATIONAL CORPORATION, a Delaware corporation (“Cameron”),
certain subsidiaries of Cameron, (collectively, the “Subsidiary Applicants”),
and CITIBANK, N.A., as letter of credit issuer (the “Letter of Credit Issuer”).

 

RECITALS

 

WHEREAS, Cameron is party to that certain Amended and Restated Continuing
Agreement for Letters of Credit dated as of February 2, 2012 as amended and
restated as of June 28, 2013 (the “LC Agreement”) among Cameron, the Subsidiary
Applicants, and Citibank, N.A., as letter of credit issuer;

 

WHEREAS, Cameron and the Letter of Credit Issuer desire to make certain
amendments to the LC Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereby agree as follows:

 

Section 1.                                           Certain Defined Terms. 
Unless otherwise defined in this Amendment, each term used in this Amendment
that is defined in the LC Agreement, as amended hereby, has the meaning assigned
to such term in the LC Agreement, as amended hereby.

 

Section 2.                                           Amendments to LC Agreement.

 

(a)                                 Section 1.01 of the LC Agreement is hereby
amended by inserting the following new definitions in the appropriate
alphabetical order:

 

“Third Amendment” means the Third Amendment to Amended and Restated Continuing
Agreement for Letters of Credit dated as of April 11, 2014 among Cameron,
certain subsidiaries of Cameron, as Subsidiary Applicants and Citibank, N.A., as
letter of credit issuer.

 

“Third Amendment Effective Date” means the effective date of Third Amendment.

 

(b)                                 Section 1.01 of the LC Agreement is hereby
amended by replacing the defined term “Commitment” with the following:

 

“Commitment” means the Letter of Credit Issuer’s obligation to issue Letters of
Credit pursuant to Section 2.01, in the amount set forth on the Letter of Credit
Issuer’s signature page to the Third Amendment, or in the amount set forth in
the assignment pursuant to which the Letter of Credit Issuer assumed its
Commitment, as expressly provided pursuant to this Agreement; provided that the
aggregate Commitment shall not exceed $40,000,000 at any time.

 

--------------------------------------------------------------------------------


 

(c)                                  Section 1.01 of the LC Agreement is hereby
amended by replacing the defined term “Existing Letters of Credit” with the
following:

 

“Existing Letters of Credit” means, collectively, all letters of credit
identified on Schedule 1.01(a) hereto and outstanding on the Third Amendment
Effective Date.

 

(d)                                 Section 1.01 of the LC Agreement is hereby
amended by replacing the defined term “Exiting Letters of Credit” with the
following:

 

“Exiting Letters of Credit” means, collectively, all letters of credit
identified on Schedule 1.01(b) hereto and outstanding on the Third Amendment
Effective Date.

 

(e)                                  Section 2.01(a) of the LC Agreement is
hereby amended by replacing in its entirety the last sentence in such
Section with the following:

 

On the Third Amendment Effective Date, all Exiting Letters of Credit shall
automatically, without any action on the part of any Person, no longer be a
Letter of Credit issued and outstanding under this Agreement and shall be deemed
to have been transferred to and issued under the Credit Agreement dated as of
April 11, 2014 among Cameron, the lenders named therein, and Citibank, N.A., as
administrative agent in accordance with the terms thereof.  All accrued but
unpaid fees and expenses attributable to the Exiting Letters of Credit under the
LC Agreement shall be due and payable on the Third Amendment Effective Date. For
the avoidance of doubt, all accrued but unpaid fees and expenses attributable to
the Existing Letters of Credit under this Agreement shall remain outstanding
under this Agreement and shall be due and payable on the dates and times
specified herein.

 

(f)                                   The LC Agreement is further amended by
replacing in its entirety the existing Schedule 1.01(a) — Existing Letters of
Credit with Schedule 1.01(a) attached hereto.

 

(g)                                  The LC Agreement is further amended by
replacing in its entirety the existing Schedule 1.01(b) — Exiting Letters of
Credit with Schedule 1.01(b) attached hereto.

 

Section 3.                                           Representations and
Warranties.  Each of the Credit Parties represents and warrants to the Letter of
Credit Issuer as follows:

 

(a)                                 Authorization and Validity.  Each of the
Credit Parties has the power and authority and legal right to execute and
deliver this Amendment and to perform its obligations thereunder.  The execution
and delivery by each Credit Party of this Amendment and the performance of its
obligations thereunder have been duly authorized by proper corporate or similar
proceedings, and this Amendment and the LC Agreement, as amended hereby,
constitute legal, valid and binding obligations of such Credit Party enforceable
against each such Credit Party in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

 

--------------------------------------------------------------------------------


 

(b)                                 Additional Representations and Warranties. 
(i) The representations and warranties of each Credit Party contained in the LC
Agreement are true and correct in all material respects as of the date of this
Amendment, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date and (ii) no Default or Event of
Default exists under the LC Agreement or would be caused by this Amendment.

 

Section 4.                                           Effectiveness.  This
Amendment shall become effective, and the LC Agreement shall be amended as
provided for herein, upon the satisfaction of the following condition: (i) the
Letter of Credit Issuer (or its counsel) shall have received counterparts hereof
duly executed and delivered by a duly authorized officer of Cameron and each
Subsidiary Applicant and the Letter of Credit Issuer; (ii) the effectiveness of
the Credit Agreement dated as of April 11, 2014 among Cameron, the lenders named
therein, and Citibank, N.A., as administrative agent and (iii) payment in full
in cash of all accrued fees and expenses attributable to the Exiting Letters of
Credit.

 

Section 5.                                           Effect on Credit
Documents.  Except as amended hereby, the LC Agreement remains in full force and
effect as originally executed.  Nothing herein shall act as a waiver of any of
the Letter of Credit Issuer’s rights under the LC Agreement, as amended.  Each
Credit Party acknowledges and agrees that this Amendment shall in no manner
impair or affect the validity or enforceability of the LC Agreement.  This
Amendment is a Credit Document for the purposes of the provisions of the other
Credit Documents.  Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment may be a default
or event of default under the other Credit Documents.

 

Section 6.                                           Governing Law.  This
Amendment shall be governed by, and construed in accordance with, the laws of
the State of New York without regard to its conflicts of law rules (other than
Section 5-1401 of the New York General Obligations Law).

 

Section 7.                                           Execution in Counterparts. 
This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

Section 8.                                    Miscellaneous.  The miscellaneous
provisions set forth in Article VIII of the LC Agreement apply to this Amendment
and are incorporated herein by reference.

 

[Signature Pages Follow.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

CAMERON INTERNATIONAL CORPORATION

 

 

 

 

 

By:

/s/ H. Keith Jennings

 

 

H. Keith Jennings

 

 

Vice President and Treasurer

 

Signature Page- Third Amendment (LC Agreement)

 

--------------------------------------------------------------------------------


 

 

LETTER OF CREDIT ISSUER:

 

 

 

CITIBANK, N.A., as Letter of Credit Issuer

 

 

 

 

 

By:

/s/ Ivan Davey

 

 

Ivan Davey

 

 

Vice President

 

 

 

 

 

Commitment: $40,000,000

 

Signature Page- Third Amendment (LC Agreement)

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(A)

 

Existing Letters of Credit

 

LC NO.

 

APPLICANT

 

ISSUE
DATE

 

EXPIRY
DATE

 

CURRENCY

 

ISSUED
CURRENCY

 

USD

 

TYPE

 

63668708

 

Cameron International Corporation

 

7/17/13

 

12/31/14

 

USD

 

4,500,000.00

 

4,500,000.00

 

PERF

 

63668830

 

Cameron International Corporation

 

7/31/13

 

7/22/14

 

EUR

 

2,442,502.48

 

3,425,853.98

 

PERF

 

63669442

 

Cameron International Corporation

 

10/22/13

 

7/3/14

 

EUR

 

1,659,748.60

 

2,327,963.39

 

PERF

 

63669443

 

Cameron International Corporation

 

10/22/13

 

9/19/14

 

USD

 

1,485,266.52

 

1,485,266.52

 

PERF

 

63669451

 

Cameron International Corporation

 

10/24/13

 

12/11/14

 

USD

 

17,376,592.00

 

17,376,592.00

 

PERF

 

63669452

 

Cameron International Corporation

 

10/24/13

 

6/5/14

 

USD

 

2,666,693.60

 

2,666,693.60

 

PERF

 

 

 

 

 

 

 

 

 

 

 

 

 

31,782,369.49

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(B)

 

Existing Letters of Credit

 

LC NO.

 

APPLICANT

 

ISSUE
DATE

 

EXPIRY
DATE

 

CURRENCY

 

ISSUED
CURRENCY

 

USD

 

TYPE

 

63656172

 

Cameron International Corporation

 

12/1/10

 

11/30/14

 

USD

 

594,940.00

 

594,940.00

 

PERF

 

63656583

 

Cameron International Corporation

 

1/11/11

 

12/31/15

 

USD

 

11,323.00

 

11,323.00

 

PERF

 

63657162

 

Cameron International Corporation

 

3/15/11

 

2/1/16

 

AUD

 

21,005,290.34

 

19,726,068.16

 

PERF

 

63658612

 

Cameron International Corporation

 

9/14/11

 

6/16/14

 

USD

 

893,284.50

 

893,284.50

 

PERF

 

63658861

 

Cameron System Srl

 

10/17/11

 

11/30/15

 

EUR

 

227,737.50

 

319,424.62

 

PERF

 

63659109

 

Cameron International Corporation

 

11/4/11

 

11/30/14

 

USD

 

53,878.00

 

53,878.00

 

PERF

 

63659499

 

Cameron International Corporation

 

12/21/11

 

11/1/15

 

USD

 

125,565.50

 

125,565.50

 

PERF

 

63659501

 

Cameron International Corporation

 

12/23/11

 

6/15/15

 

USD

 

390,066.60

 

390,066.60

 

PERF

 

63659591

 

Cameron International Corporation

 

12/29/11

 

12/31/15

 

USD

 

149,500.00

 

149,500.00

 

PERF

 

63659613

 

Cameron International Corporation

 

1/9/12

 

1/15/15

 

USD

 

175,040.00

 

175,040.00

 

PERF

 

63659950

 

Cameron International Corporation

 

2/14/12

 

8/31/14

 

USD

 

58,900.00

 

58,900.00

 

PERF

 

63660111

 

Cameron International Corporation

 

3/1/12

 

6/30/14

 

USD

 

323,190.00

 

323,190.00

 

PERF

 

63660164

 

Cameron International Corporation

 

3/9/12

 

1/31/16

 

USD

 

1,078,002.80

 

1,078,002.80

 

PERF

 

63660165

 

Cameron International Corporation

 

3/8/12

 

11/4/14

 

USD

 

51,890.00

 

51,890.00

 

PERF

 

63660251

 

Cameron International Corporation

 

3/21/12

 

6/30/14

 

USD

 

185,936.00

 

185,936.00

 

PERF

 

63664867

 

Cameron International Corporation

 

5/4/12

 

8/31/14

 

USD

 

102,000.00

 

102,000.00

 

PERF

 

63664955

 

Cameron International Corporation

 

5/11/12

 

4/25/14

 

USD

 

268,600.00

 

268,600.00

 

PERF

 

63665120

 

Cameron International Corporation

 

5/30/12

 

8/16/14

 

EUR

 

128,500.00

 

180,234.10

 

PERF

 

63665176

 

Cameron International Corporation

 

6/6/12

 

5/30/15

 

USD

 

88,046.40

 

88,046.40

 

PERF

 

63665205

 

Cameron International Corporation

 

6/8/12

 

6/30/16

 

EUR

 

64,209.24

 

90,059.88

 

PERF

 

63665270

 

Cameron Italy Holding SRL

 

6/14/12

 

8/31/15

 

EUR

 

55,524.14

 

77,878.16

 

PERF

 

63665272

 

Cameron Italy Holding SRL

 

6/14/12

 

10/6/15

 

EUR

 

194,377.56

 

272,633.97

 

PERF

 

63665273

 

Cameron Italy Holding SRL

 

6/14/12

 

5/31/16

 

EUR

 

1,429,379.95

 

2,004,848.32

 

PERF

 

63665364

 

Cameron International Corporation

 

6/25/12

 

6/30/15

 

USD

 

303,849.42

 

303,849.42

 

PERF

 

63665389

 

Cameron International Corporation

 

6/27/12

 

12/31/14

 

USD

 

272,160.00

 

272,160.00

 

PERF

 

63665413

 

Cameron International Corporation

 

6/28/12

 

6/30/15

 

USD

 

18,301.00

 

18,301.00

 

PERF

 

63665433

 

Cameron International Corporation

 

6/29/12

 

6/30/14

 

USD

 

275,300.00

 

275,300.00

 

PERF

 

63665611

 

Cameron International Corporation

 

7/19/12

 

5/30/16

 

GBP

 

27,176.00

 

46,025.27

 

PERF

 

63665626

 

Cameron International Corporation

 

7/19/12

 

7/31/15

 

USD

 

61,116.40

 

61,116.40

 

PERF

 

63665630

 

Cameron International Corporation

 

7/19/12

 

6/30/14

 

EUR

 

55,786.53

 

78,246.19

 

PERF

 

63665685

 

Cameron International Corporation

 

7/26/12

 

7/15/14

 

USD

 

45,339.70

 

45,339.70

 

PERF

 

 

--------------------------------------------------------------------------------


 

LC NO.

 

APPLICANT

 

ISSUE
DATE

 

EXPIRY
DATE

 

CURRENCY

 

ISSUED
CURRENCY

 

USD

 

TYPE

 

63665703

 

Cameron International Corporation

 

7/30/12

 

8/31/15

 

USD

 

18,700.00

 

18,700.00

 

PERF

 

63665910

 

Cameron International Corporation

 

8/28/12

 

11/30/16

 

USD

 

176,896.80

 

176,896.80

 

PERF

 

63665920

 

Cameron International Corporation

 

8/27/12

 

9/30/14

 

USD

 

8,500.00

 

8,500.00

 

PERF

 

63665929

 

Cameron International Corporation

 

8/28/12

 

3/31/15

 

USD

 

8,688,296.00

 

8,688,296.00

 

PERF

 

63665941

 

Cameron International Corporation

 

9/4/12

 

3/31/16

 

USD

 

4,344,148.00

 

4,344,148.00

 

PERF

 

63665942

 

Cameron International Corporation

 

8/31/12

 

12/31/15

 

USD

 

5,020,000.00

 

5,020,000.00

 

PERF

 

63665946

 

Cameron International Corporation

 

8/30/12

 

2/18/15

 

USD

 

330,928.10

 

330,928.10

 

PERF

 

63665959

 

Cameron International Corporation

 

8/30/12

 

9/15/14

 

USD

 

324,900.00

 

324,900.00

 

PERF

 

63665960

 

Cameron International Corporation

 

9/4/12

 

3/31/16

 

USD

 

399,750.00

 

399,750.00

 

PERF

 

63666049

 

Cameron International Corporation

 

9/12/12

 

7/17/14

 

USD

 

57,000.00

 

57,000.00

 

PERF

 

63666129

 

Cameron International Corporation

 

9/20/12

 

3/30/15

 

USD

 

158,500.00

 

158,500.00

 

PERF

 

63666303

 

Cameron International Corporation

 

10/11/12

 

11/30/15

 

USD

 

243,009.00

 

243,009.00

 

PERF

 

63666441

 

Cameron International Corporation

 

10/29/12

 

1/31/16

 

EUR

 

284,500.00

 

399,039.70

 

PERF

 

63666713

 

Cameron International Corporation

 

11/29/12

 

8/1/14

 

USD

 

221,797.00

 

221,797.00

 

PERF

 

63666838

 

Cameron International Corporation

 

12/10/12

 

5/30/16

 

USD

 

359,490.00

 

359,490.00

 

PERF

 

63666839

 

Cameron International Corporation

 

12/10/12

 

5/30/16

 

USD

 

359,490.00

 

359,490.00

 

PERF

 

63666867

 

Cameron International Corporation

 

12/12/12

 

10/7/16

 

USD

 

106,405.32

 

106,405.32

 

PERF

 

63666874

 

Cameron International Corporation

 

12/17/12

 

9/10/16

 

USD

 

633,604.10

 

633,604.10

 

PERF

 

63667119

 

Cameron International Corporation

 

1/9/13

 

5/31/16

 

USD

 

650,000.00

 

650,000.00

 

PERF

 

63667153

 

Cameron International Corporation

 

1/14/13

 

7/31/15

 

USD

 

1,966,527.41

 

1,966,527.41

 

PERF

 

63667228

 

Cameron International Corporation

 

1/24/13

 

12/31/14

 

USD

 

3,000,000.00

 

3,000,000.00

 

PERF

 

63667700

 

Cameron International Corporation

 

3/25/13

 

7/22/14

 

EUR

 

1,628,334.99

 

2,283,902.66

 

PERF

 

63667701

 

Cameron International Corporation

 

3/26/13

 

8/19/16

 

EUR

 

726,860.39

 

1,019,494.38

 

PERF

 

63667703

 

Cameron International Corporation

 

3/26/13

 

11/14/16

 

USD

 

45,492.95

 

45,492.95

 

PERF

 

63667704

 

Cameron International Corporation

 

3/26/13

 

6/21/16

 

EUR

 

230,862.15

 

323,807.25

 

PERF

 

63667725

 

Cameron International Corporation

 

4/1/13

 

8/1/16

 

EUR

 

25,474.20

 

35,730.11

 

PERF

 

63667731

 

Cameron International Corporation

 

3/28/13

 

11/15/15

 

PLN

 

111,000.00

 

37,839.90

 

PERF

 

63667732

 

Cameron International Corporation

 

3/28/13

 

7/22/14

 

EUR

 

1,628,334.99

 

2,283,902.66

 

PERF

 

63667909

 

Cameron International Corporation

 

4/17/13

 

6/30/15

 

USD

 

289,682.78

 

289,682.78

 

PERF

 

63667918

 

Cameron International Corporation

 

4/17/13

 

9/30/15

 

USD

 

356,742.63

 

356,742.63

 

PERF

 

63667964

 

Cameron System Srl

 

4/24/13

 

11/3/15

 

EUR

 

190,000.00

 

266,494.00

 

PERF

 

63667966

 

Cameron System Srl

 

4/22/13

 

4/30/15

 

EUR

 

409,200.00

 

573,943.92

 

PERF

 

63667972

 

Cameron International Corporation

 

4/26/13

 

11/1/14

 

USD

 

26,644.40

 

26.644.40

 

PERF

 

63668005

 

Cameron International Corporation

 

5/6/13

 

11/14/16

 

USD

 

42,399.50

 

42,399.50

 

PERF

 

 

--------------------------------------------------------------------------------


 

LC NO.

 

APPLICANT

 

ISSUE
DATE

 

EXPIRY
DATE

 

CURRENCY

 

ISSUED
CURRENCY

 

USD

 

TYPE

 

63668035

 

Cameron International Corporation

 

4/30/13

 

10/15/15

 

USD

 

356,742.63

 

356,742.63

 

PERF

 

63668056

 

Cameron System Srl

 

5/2/13

 

10/31/15

 

EUR

 

313,800.00

 

440,135.88

 

PERF

 

63668088

 

Cameron International Corporation

 

5/8/13

 

5/16/14

 

USD

 

3,236,953.40

 

3,236,953.40

 

PERF

 

63668101

 

Cameron International Corporation

 

5/8/13

 

7/12/16

 

EUR

 

658,439.02

 

923,526.57

 

PERF

 

63668237

 

Cameron International Corporation

 

5/23/13

 

6/30/15

 

USD

 

289,682.78

 

289,682.78

 

PERF

 

63668272

 

Cameron International Corporation

 

5/29/13

 

8/28/16

 

EUR

 

20,042.48

 

28,111.58

 

PERF

 

63668458

 

Cameron International Corporation

 

6/14/13

 

3/31/15

 

USD

 

148,750.00

 

148,750.00

 

PERF

 

63668597

 

Cameron International Corporation

 

7/2/13

 

6/30/14

 

USD

 

77,000.00

 

77,000.00

 

PERF

 

63668631

 

Cameron International Corporation

 

7/8/13

 

6/5/14

 

USD

 

1,333,346.80

 

1,333,346.80

 

PERF

 

63668634

 

Cameron International Corporation

 

7/9/13

 

7/31/15

 

USD

 

315,000.00

 

315,000.00

 

PERF

 

63668641

 

Cameron International Corporation

 

7/10/13

 

8/31/14

 

EUR

 

18,805.00

 

26,375.89

 

PERF

 

63668659

 

Cameron International Corporation

 

7/12/13

 

6/16/14

 

USD

 

256,683.00

 

256,683.00

 

PERF

 

63668660

 

Cameron International Corporation

 

7/12/13

 

6/16/14

 

USD

 

513,366.00

 

513,366.00

 

PERF

 

63668676

 

Cameron International Corporation

 

7/15/13

 

5/16/14

 

USD

 

5,868,975.60

 

5,868,975.60

 

PERF

 

63668709

 

Cameron International Corporation

 

7/17/13

 

4/15/14

 

USD

 

111,236.00

 

111,236.00

 

PERF

 

63668737

 

Cameron International Corporation

 

7/25/13

 

7/22/16

 

USD

 

1,051.55

 

1,051.55

 

PERF

 

63668738

 

Cameron International Corporation

 

7/22/13

 

2/28/15

 

USD

 

281,700.00

 

281,700.00

 

PERF

 

63668739

 

Cameron International Corporation

 

7/26/13

 

7/26/16

 

USD

 

4,626.10

 

4,626.10

 

PERF

 

63668751

 

Cameron International Corporation

 

8/1/13

 

6/30/14

 

USD

 

63,500.00

 

63,500.00

 

PERF

 

63668765

 

Cameron International Corporation

 

7/25/13

 

5/17/14

 

EUR

 

631,706.00

 

886,030.84

 

PERF

 

63668780

 

Cameron International Corporation

 

7/29/13

 

7/31/16

 

USD

 

42,267.95

 

42,267.95

 

PERF

 

63668804

 

Cameron International Corporation

 

7/30/13

 

5/4/14

 

USD

 

63,361.51

 

63,361.51

 

PERF

 

63668943

 

Cameron International Corporation

 

8/14/13

 

4/10/15

 

USD

 

62,692.80

 

62,692.80

 

PERF

 

63669095

 

Cameron Singapore Pte Ltd

 

9/6/13

 

1/31/15

 

USD

 

52,048.00

 

52,048.00

 

PERF

 

63669421

 

Cameron International Corporation

 

10/24/13

 

2/5/16

 

RUB

 

12,860,594.80

 

406,417.94

 

PERF

 

63669774

 

Cameron International Corporation

 

12/2/13

 

5/30/14

 

USD

 

80,000.00

 

80,000.00

 

PERF

 

63669854

 

Cameron International Corporation

 

12/13/13

 

1/31/15

 

EUR

 

2,366,368.00

 

3,319,067.76

 

PERF

 

63669999

 

Cameron International Corporation

 

12/31/13

 

5/13/14

 

USD

 

346,284.35

 

346,284.35

 

FIN

 

63670207

 

Cameron International Corporation

 

1/27/14

 

10/15/15

 

USD

 

333,336.70

 

333,336.70

 

PERF

 

63670208

 

Cameron International Corporation

 

1/27/14

 

1/15/16

 

USD

 

690,663.27

 

690,663.27

 

PERF

 

63670209

 

Cameron International Corporation

 

1/27/14

 

7/31/15

 

USD

 

618,106.95

 

618,106.95

 

PERF

 

63670330

 

Cameron International Corporation

 

2/18/14

 

5/30/14

 

USD

 

108,035.00

 

108,035.00

 

PERF

 

63670331

 

Cameron International Corporation

 

2/18/14

 

5/30/14

 

USD

 

54,018.00

 

54,018.00

 

PERF

 

69600139

 

Cameron International Corporation

 

2/27/14

 

7/30/19

 

GBP

 

135,468.30

 

229,429.11

 

PERF

 

 

--------------------------------------------------------------------------------


 

LC NO.

 

APPLICANT

 

ISSUE
DATE

 

EXPIRY
DATE

 

CURRENCY

 

ISSUED
CURRENCY

 

USD

 

TYPE

 

69600434

 

Cameron International Corporation

 

3/31/14

 

10/31/14

 

USD

 

239,000.00

 

239,000.00

 

PERF

 

69600495

 

Cameron System Srl

 

4/7/14

 

2/28/16

 

USD

 

411,000.00

 

411,000.00

 

PERF

 

69600513

 

Cameron International Corporation

 

4/8/14

 

1/31/15

 

USD

 

6,762,000.00

 

6,762,000.00

 

PERF

 

 

 

 

 

 

 

 

 

 

 

 

 

92,355,230.52

 

 

 

 

--------------------------------------------------------------------------------